Case 1:21-cr-00235-RJL Document 6 Filed 03/19/21 Page 1of 3

~~

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.

RICHARD FRANKLIN BARNARD, and _ :
JEFFREY SHANE WITCHER, :

Defendants.

CRIMINAL NO.
MAGISTRATE NO. 21-mj-00262

VIOLATIONS:

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, JEFFREY

SHANE WITCHER, attempted to, and did, corruptly obstruct, influence, and impede an official

proceeding, that is, a proceeding before Congress, by entering and remaining in the United States

Capitol without authority and engaging in disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00235-RJL Document 6 Filed 03/19/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, in the District of Columbia, RICHARD FRANKLIN
BARNARD and JEFFREY SHANE WITCHER, did unlawfully and knowingly enter and
remain in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise
restricted area within the United States Capitol and its grounds, where the Vice President and Vice
President-elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, in the District of Columbia, RICHARD FRANKLIN
BARNARD and JEFFREY SHANE WITCHER, did knowingly, and with intent to impede and
disrupt the orderly conduct of Government business and official functions, engage in disorderly
and disruptive conduct in and within such proximity to, a restricted building and grounds, that is,
any posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, when and
so that such conduct did in fact impede and disrupt the orderly conduct of Government business
and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, in the District of Columbia, RICHARD FRANKLIN
BARNARD and JEFFREY SHANE WITCHER, willfully and knowingly engaged in disorderly
and disruptive conduct within the United States Capitol Grounds and in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Case 1:21-cr-00235-RJL Document 6 Filed 03/19/21 Page 3 of 3

Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, in the District of Columbia, RICHARD FRANKLIN
BARNARD and JEFFREY SHANE WITCHER, willfully and ‘knowingly paraded,
demonstrated, and picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Case!) Diller Jere.
Attorney of the United States in
and for the District of Columbia.
